Colt, J.
The instructions in this case, though consisting of general propositions, were so framed that in the course of them all necessary qualifications and explanations were given. No exception lies to the arrangement of the sentences in the directions given to the jury. We cannot presume that the jury did not understand or failed to apply all parts of the judge’s charge to the facts found by them. One part of the instructions given to a jury on any point is to be taken and construed in connection with other parts; and if the instructions as a whole are not erroneous a party cannot succeed in his exceptions thereto, although a single passage taken abstractly may be erroneous. Jackman v. Bowker, 4 Met. 235. Mead v. Boxborough, 11 Cush. 362. Whether upon the facts the jury were justified in finding a verdict for the plaintiff is not for our consideration.

Exceptions overruled